ALMA L. LÓPEZ, Justice,
concurring.
Even though the majority opinion is legally correct, I feel compelled to concur in the judgment only. In my mind, something is basically wrong when the legal system cannot find a way to rehabilitate while punishing, and to provide those steps necessary to keep individuals who are incarcerated from being set up for failure upon release from prison. Every parent should be required to support his or her children. Every child should receive love, emotional support, and financial support from its parent. This support should be guaranteed to a child, but it is not. But how can an incarcerated parent who is ordered to pay current and back child support while incarcerated expect anything other than an inability to pay when he is released from prison?
Upon release, the parent will undoubtedly face a motion for contempt for failing to pay. This situation seems to place the individual on a legal ferris wheel which promises re-incarceration for failure to pay, leaving the individual hopeless that he or she will ever disembark from the never-ending ride. Has the child, the parent, the legal system, or society, gained anything from this vicious legal circle? I think not. Although I do not have the solution from this all-too-frequent social problem, the result here seems nonetheless unfair and nonsensical. Hopefully, Zamudio will use his time in prison to rehabilitate himself and to obtain whatever training he can so that he can become a productive and wage-earning member of society.